DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 6/21/2021. Claims 1, 8, and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
	Applicant’s arguments against the prior art rejections of amended claims 1, 8, and 15, and dependent claims 2, 9, and 16 have been fully considered but are moot in light of the new grounds of rejections made in view of Leung et al. (20030093744, pub. May 15, 2003), provided in more detail below. In addition, claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) in view of the current amendments and explained in more detail below.

	Applicant’s arguments against the prior art rejections of claim 4, 11, and 20 have been fully considered but are moot in light of the new grounds of rejections made in view of Acton (20030066010, pub. Apr. 3, 2003), provided in more detail below.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The subject matter limitation referred to in claim 1, and similarly claims 8 and 15: “determine a number of bit errors in the data value based on a comparison of the Hamming code and the test Hamming code; and process the data value based on the number of bit errors”.

According to the specification par. [0147] and [0149], the Hamming code can be used to detect and correct a single bit error, or detect a multi bit error. However, there is 

Any claims not specifically mentioned are rejected by virtue of their dependency to rejected base claims 1, 8, and 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), hereinafter “Baty”, in view of Leung et al. (20030093744, pub. May 15, 2003), hereinafter “Leung”.

Regarding independent claim 1, Baty discloses:
A device comprising (see Baty, Fig 1, Col 3 line 59: memory device 100, and see Fig 5, Col 7 line 10: memory device 500): 
a data path (see Baty, Fig 1: wire connecting 102, 104, 106, and 110); 
a first interface connected to the data path and configured to receive a request from a processor package to write a data value to a memory address (see Baty, Fig 5: point at which data is received by temporary memory 506, and see Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated);
a controller connected to the data path and configured to (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114): 
receive the request to write the data value to the memory address (see Baty, Fig 1, Col 4 lines When the data bits 102 are read, the error correction circuit 108 first performs the operations associated with the second layer or the Golay coders of the second layer 112 to the data bits 102 and the Golay code bits 116 to generate a Golay correction bit vector, and see Col 5 lines 4-25: After the second layer correction 112 is applied, the error correction circuit 108 performs the operations associated with the first layer 110 or the Hamming coders to the data bits 102 and the Hamming code bits 114 to generate a Hamming correction bit vector. Once the data bits 102 are corrected based on the Hamming correction bit vector, the data bits 102 may be stored in the temporary memory 104 for access by the external source); 
calculate a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14); and 
transmit the data value and the Hamming code on the data path (see Baty, Fig 1, Col 4 lines 33-35: The data bits 102 are stored with the Hamming code bits 114 in the memory arrays 106);
an external memory interface (see Baty, Fig 5: data output point from 522 to 506); 
an external memory interleave connected to the data path and to the external memory interface (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522), the external memory interleave configured to: 
receive the data value (see Baty, Fig 5, Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector); 
calculate a test Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); …

Baty does not explicitly disclose:
… determine a number of bit errors in the data value based on a comparison of the Hamming code and the test Hamming code; and
process the data value based on the number of bit errors.

	However, Leung discloses:
… determine a number of bit errors in the data value based on a comparison of the Hamming code and the test Hamming code (see Leung, Fig 1, par. [0033]: Error detection/correction circuit 106 can use odd-weight Hamming code, and see par. [0035]: During a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0]. The check-bit generator 111, similar to ECC generator 202 (FIG. 2), generates an 8-bit ECC check bit value in response to read data word RD[63:0].  This ECC check bit value is provided to syndrome generator and decoder 112.  Syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111.  The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors); and
process the data value based on the number of bit errors (see Leung, par. [0035]: In the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0].  If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified.  In the case of multiple bit error, neither the read data word RD[63:0] nor the ECC check bit value RCB[7:0] is modified).

Baty and Leung are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature of an error detection/correction using odd-weight Hamming code in which during a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0], a check-bit generator 111, similar to ECC generator 202, generates an 8-bit ECC check bit value in response to read data word RD[63:0], a syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111, where the resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors, in the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0], if no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not 

Regarding claim 2, the combination of Baty and Leung further discloses wherein the external memory interleave is configured to send the data value and the Hamming code to the external memory interface for writing to an external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Leung, Fig 1 par. [0035]: If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified, and see par. [0036]: The read data value provided by error correction unit 113 is labeled as corrected data value CD[63:0] (even though it is understood that error correction unit 113 may not make any corrections to the read data value).  Similarly, the ECC check bit value provided by error correction unit is designated as corrected ECC check bit value CCB[7:0].  The corrected data value CD[63:0] is driven through output driver 108 to the output data bus Do[63:0].  Both the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are also driven to write-back buffer 107, where the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are queued in write-back buffer 107, in anticipation of a write-back operation to memory array 101).

 wherein the external memory interleave is configured to correct the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Leung (20030093744, pub. May 15, 2003), and further in view of Acton (20030066010, pub. Apr. 3, 2003), hereinafter “Acton”.

Regarding claim 4, the combination of Baty and Leung discloses all the claimed limitations as set forth in the rejection of claim 1 above.

wherein the Hamming code includes an out of band Hamming code located either before or after the data value.

However, Acton discloses wherein the Hamming code includes an out of band Hamming code located either before or after the data value (see Acton, par. [0039]: a modified Hamming code is used as the methodology for calculating the error correction codes, thereby providing single-bit error correction and double-bit error detection (SEC-DED) capability. When using a modified Hamming code as the ECC methodology, when ECC check module 406 generates a new ECC and compares it to the original ECC, the comparison generates an 8-bit syndrome and see Fig 6 par. [0034]: an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity segment 611 and its corresponding 8-bit parity ECC 612 to produce an updated extended parity segment 610' formed of an updated parity segment 611' and an updated parity ECC 612').

Baty, Leung, and Acton are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Leung, with feature of a modified Hamming code as ECC where an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Leung (20030093744, pub. May 15, 2003), and further in view of Ditewig et al. (20040153903, pub. Aug. 5, 2004), hereinafter “Ditewig”.

Regarding claim 5, the combination of Baty and Leung discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Baty and Leung does not disclose wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value.

However, Ditewig discloses wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits. The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty. Leung, and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Leung, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the number N may be 5, assuming the use of a hamming code for error correction, if a hamming code is used, the coded faulty-address information comprises both address bits and check bits, the check bits indicate the correct logic states of the associated address bits, and the error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty as disclosed by Ditewig, with the motivation to correct faulty bits, as disclosed by Ditewig in par. [0025].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Leung (20030093744, pub. .

Regarding claim 6, the combination of Baty and Leung discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Baty and Leung does not disclose a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package, wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state; and 
store the snoop filter state and the parity bit in the snoop filter bank.

However, Chirca discloses a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package (see Chirca, Fig 7, par. [0058]: FIG. 7 illustrates bus bridge 621 between core with cache 611 and crossbar connector 631.  Bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, and see par. [0060]: multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support), wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state (see Chirca, par. [0088]: Upon reading data from an external source to be stored internally (such as internal memories 651 .  . . 658 or caches within cores 641 .  . . 649), SoC 600 computes a new parity value for the incoming data.  This parity data is stored in a parity memory at locations corresponding to the protected data.  When a processor core reads from internal memory a new parity value is computed and checked against the stored parity value); and 
store the snoop filter state and the parity bit in the snoop filter bank (see Chirca, par. [0061]: The converted read and write addresses as well as the read data, write data, snoop response, snoop data and snoop address pass between clock domains via asynchronous crossing 723.  Configuration registers 724 are readable and writeable by core with cache 611 via respective read address 701/read data 703 and write address 702/write data 704, and see par. [0088]: Writes by a processing core to any of these memories includes computing a parity value for the new data to be stored in the corresponding location in the parity memory).

Baty, Leung, and Chirca are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Leung, with the feature in which a bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support, .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Leung (20030093744, pub. May 15, 2003), and further in view of Moyer et al. (20120246542, pub. Sep. 27, 2012), hereinafter “Moyer”.

Regarding claim 7, Baty discloses all the claimed limitations as set forth in the rejection of claim 1 above.

 wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave; 
determine an address Hamming code of the second memory address;  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code; and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result.

However, Moyer discloses wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave (see Moyer, Fig 1, par. [0023]: For read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127); 
determine an address Hamming code of the second memory address (see Moyer, Fig 3, par. [0037]: At block 302, the processor unit 102 generates a memory access request such as a write operation or a read operation.  The memory access request includes a memory address and data.  In response to receiving the memory access request, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address. In the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, and see Fig 2 par. [0031]: The address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a conventional checkbit generation technique, such as a Hamming code technique);  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code (see Moyer, par. [0038]: At block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns); and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result (see Fig 4, par. [0039]: At block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern.  In particular, if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 outputs a checkbit invert pattern to invert one or more selected bits of the address checkbits, and see par. [0040]: At block 408 the XOR module 233 combines the address checkbits and the checkbit invert pattern according to an exclusive-or operation.  The XOR module 233 outputs the combination as a set of intermediate checkbits.  At block 409, the XOR module 234 combines the set of intermediate checkbits with the data checkbits according to an exclusive-or operation, and outputs the result as a set of final ECC checkbits).

Baty, Leung, and Moyer are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Leung, with the feature in which for read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127, the processor unit 102 generates a memory access request such as a write operation or a read operation, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address, in the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a checkbit generation technique such as a Hamming code technique, at block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns, at block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern, where if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 .

Claims 8, 9, 10,15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry et al. (20150055428, pub. Feb. 26, 2015), hereinafter “Henry”, and further in view of Leung (20030093744, pub. May 15, 2003).

Regarding independent claim 8, Baty discloses:
A system comprising (see Baty, Fig 1, Col 3 line 59: memory device 100, and see Col 5 line 25: external source, and see Fig 5, Col 7 line 10: memory device 500, and see Col 7 line 28: external source): 
a processor package; 
an external memory device (see Baty, Fig 5, Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor); and …
… a data path (see Baty, Fig 1: wire connecting 102, 104, 106, and 110); 
a first interface connected to the data path and the processor package, wherein the first interface is configured to receive a request from the processor package to write a data value to a memory address of the external memory device (see Baty, Fig 5: point at which data is received by temporary memory 506, and see Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated); 
a controller connected to the data path and configured to (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114): 
receive the request to write the data value to the memory address (see Baty, Fig 1, Col 4 lines When the data bits 102 are read, the error correction circuit 108 first performs the operations associated with the second layer or the Golay coders of the second layer 112 to the data bits 102 and the Golay code bits 116 to generate a Golay correction bit vector, and see Col 5 lines 4-25: After the second layer correction 112 is applied, the error correction circuit 108 performs the operations associated with the first layer 110 or the Hamming coders to the data bits 102 and the Hamming code bits 114 to generate a Hamming correction bit vector. Once the data bits 102 are corrected based on the Hamming correction bit vector, the data bits 102 may be stored in the temporary memory 104 for access by the external source); 
calculate a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14); and 
transmit the data value and the Hamming code on the data path (see Baty, Fig 1, Col 4 lines 33-35: The data bits 102 are stored with the Hamming code bits 114 in the memory arrays 106); 
an external memory interface connected to the external memory device (see Baty, Fig 5: data output point from 522 to 506); 
an external memory interleave connected to the data path and to the external memory interface (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522), the external memory interleave configured to:  4300-0703US86TI-90316 
receive the data value (see Baty, Fig 5, Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector); 
calculate a test Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); …

Baty does not disclose:
… a multi-core shared memory controller (MSMC) including: …
… determine a number of bit errors in the data based on a comparison of the Hamming code and the test Hamming code; and
process the data value based on the number of bit errors.

However, Henry discloses:
… a multi-core shared memory controller (MSMC) including (see Henry, Fig 12, par. [0088]: the fuse array 1201 is programmed with configuration data in the data blocks 1203 as is described above with reference to FIGS. 3-11, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203.  In addition, the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including, but not limited to, SECDED Hamming ECC. In one embodiment, the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known, and see Fig 10, par. [0078]: The multi-core device 1000 includes a plurality of cores 1002 that are configured substantially as described above with reference to FIGS. 3-10.  In addition, each of the cores 1002 includes array control 1003 that is programmed with configuration data within a configuration data register 1004): …

Baty and Henry are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which a fuse array of a multi-core device including array control 1003 programmed with configuration data, is programmed with configuration data in the data blocks 1203, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203, and the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including SECDED Hamming ECC, where the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known as disclosed by Henry, with the motivation to enable configuration data to be 

The combination of Baty and Henry does not explicitly disclose:
… determine a number of bit errors in the data based on a comparison of the Hamming code and the test Hamming code; and
process the data value based on the number of bit errors.

	However, Leung discloses:
… determine a number of bit errors in the data based on a comparison of the Hamming code and the test Hamming code (see Leung, Fig 1, par. [0033]: Error detection/correction circuit 106 can use odd-weight Hamming code, and see par. [0035]: During a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0]. The check-bit generator 111, similar to ECC generator 202 (FIG. 2), generates an 8-bit ECC check bit value in response to read data word RD[63:0].  This ECC check bit value is provided to syndrome generator and decoder 112.  Syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111.  The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors); and
process the data value based on the number of bit errors (see Leung, par. [0035]: In the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0].  If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified.  In the case of multiple bit error, neither the read data word RD[63:0] nor the ECC check bit value RCB[7:0] is modified).

Baty, Henry, and Leung are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature of an error detection/correction using odd-weight Hamming code in which during a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0], a check-bit generator 111, similar to ECC generator 202, generates an 8-bit ECC check bit value in response to read data word RD[63:0], a syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111, where the resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors, in the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0], if no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified, and in the case of multiple bit error, neither the read data word RD[63:0] nor the ECC check bit value RCB[7:0] is modified as disclosed by Leung, with the motivation to provide an improved error detection and correction scheme, as disclosed by Leung in par. [0006].

Regarding claim 9, the combination of Baty, Henry, and Leung further discloses wherein the external memory interleave is configured to send the data value and the Hamming code to the external memory interface for writing to an external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Leung, Fig 1 par. [0035]: If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified, and see par. [0036]: The read data value provided by error correction unit 113 is labeled as corrected data value CD[63:0] (even though it is understood that error correction unit 113 may not make any corrections to the read data value).  Similarly, the ECC check bit value provided by error correction unit is designated as corrected ECC check bit value CCB[7:0].  The corrected data value CD[63:0] is driven through output driver 108 to the output data bus Do[63:0].  Both the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are also driven to write-back buffer 107, where the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are queued in write-back buffer 107, in anticipation of a write-back operation to memory array 101).

Regarding claim 10, the combination of Baty, Henry, and Leung further discloses wherein the external memory interleave is configured to correct the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Regarding independent claim 15, Baty discloses:
A method comprising: 
receiving, at a controller … a request to write a data value to a memory address of an external memory device (see Baty, Fig 1, Col 4 lines 11-12: first layer 110 includes one or more Hamming coders (or Hamming encoders), and see Fig 1 item 114, and see Fig 5, Col 7 lines 9-15: a memory device 500 is illustrated as reading data bits 502 stored in a memory array 504 into one or temporary memory 506.  In this example, the data bits 502 are decoded by error correction circuit 508 prior to providing the data bits 502 to the temporary memory 506 for access via an external device or component (not shown), and see Col 7 lines 15-29: information which can be accessed by an external source, such as a processor, and see Fig 8, Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Col 3 lines 4-12: a memory device may be configured to store data in blocks of 64 bits, where after processing by the Hamming coders, eight different 78 bit Hamming codes (e.g., the 64 data bits plus the 14 Hamming code bits) are generated) … 
calculating, a Hamming code of the data value (see Baty, Fig 1, Col 4 lines 20-25: the memory device 100 may be configured to generate error correction codes prior to storing the data bits 102 in the memory arrays 106.  In the current example, the data bits 102 are first processed by one or more Hamming coder of the first layer 110 to generate a Hamming code that includes the data bits 102 plus Hamming code bits 14);  4300-0703US88TI-90316 
transmitting the data value and the Hamming code to an external memory interleave (see Baty, Fig 5, items 520 and 522, Col 7 lines 32-33: Hamming decoders, and see Col 7 lines 59-60: second correction component 522, and see Fig 8, Col 10 lines 49-51: At 810, the memory device applies Hamming decoding to the Golay corrected code bits to generate a Hamming correction bit vector) … 
… determining, at the external memory interleave, a test Hamming code based on the data value (see Baty, Fig 5, Fig 8, Col 10 lines 59-63: The Hamming coders may then generate a second set of Hamming code bits from the Golay corrected data bits, which may then be compared to the first set of Hamming code bits read from the memory array to generate the Hamming correction bit vector); … 

Baty does not disclose:
… receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected to the MSMC; …
transmitting the data value and the Hamming code to an external memory interleave of the MSMC on a common data path connected to components of the MSMC; …
… determining a number of bit errors in the data value based on a comparison of the test Hamming code and the Hamming code; and
processing the data value based on the number of bit errors.


However, Henry discloses:
… receiving, at a controller of a multi-core shared memory controller (MSMC), a request to write a data value to a memory address of an external memory device connected to the MSMC (see Henry, Fig 12, par. [0088]: the fuse array 1201 is programmed with configuration data in the data blocks 1203 as is described above with reference to FIGS. 3-11. Furthermore, configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203. In one embodiment, the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known, and see Fig 10, par. [0078]: The multi-core device 1000 includes a plurality of cores 1002 that are configured substantially as described above with reference to FIGS. 3-10.  In addition, each of the cores 1002 includes array control 1003 that is programmed with configuration data within a configuration data register 1004); …
… transmitting the data value and the Hamming code to an external memory interleave of the MSMC on a common data path connected to components of the MSMC (see Henry,  Fig 12, par. [0088]: configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203.  In addition, the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including, but not limited to, SECDED Hamming ECC); …

Baty and Henry are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, with the feature in which a fuse array of a multi-core device including array control 1003 programmed with configuration data, is programmed with configuration data in the data blocks 1203, where configuration data corresponding to two or more types of configuration data may be programmed into the same data block 1203, and the array 1201 is programmed with ECC codes in the ECC code blocks 1202 that each result from ECC generation for the data programmed into a corresponding data block 1203 according to one of a number of well known ECC mechanisms including SECDED Hamming ECC, where the addresses associated with a given data block 1203 and its corresponding ECC code block 1202 are known as disclosed by Henry, with the motivation to enable configuration data to be stored and provided to a multi-core device that require significantly less real estate and power on a single die, as disclosed by Henry in par. [0010].

The combination of Baty and Henry does not explicitly disclose:
determining a number of bit errors in the data value based on a comparison of the test Hamming code and the Hamming code; and
processing the data value based on the number of bit errors.

	However, Leung discloses:
… determining a number of bit errors in the data value based on a comparison of the test Hamming code and the Hamming code (see Leung, Fig 1, par. [0033]: Error detection/correction circuit 106 can use odd-weight Hamming code, and see par. [0035]: During a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0]. The check-bit generator 111, similar to ECC generator 202 (FIG. 2), generates an 8-bit ECC check bit value in response to read data word RD[63:0].  This ECC check bit value is provided to syndrome generator and decoder 112.  Syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111.  The resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors); and
processing the data value based on the number of bit errors (see Leung, par. [0035]: In the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0].  If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified.  In the case of multiple bit error, neither the read data word RD[63:0] nor the ECC check bit value RCB[7:0] is modified).

Baty, Henry, and Leung are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty and Henry, with the feature of an error detection/correction using odd-weight Hamming code in which during a read access, the odd-weight Hamming code is read from memory array 101 and driven on memory data bus MD[71:0], a check-bit generator 111, similar to ECC generator 202, generates an 8-bit ECC check bit value in response to read data word RD[63:0], a syndrome generator and decoder 112 bit-wise compares (exclusive OR's) the read check bits RCB[7:0] with the ECC check bit value provided by check bit generator 111, where the resultant 8-bit syndrome word is decoded to determine whether the 72-bit code read from the memory array is free of error, contains a single-bit error, or contains multiple-bit errors, in the case of a single-bit error, error correction unit 113 corrects the error bit, which may exist in either the read data word RD[63:0] or the ECC check bit value RCB[7:0], if no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified, and in the case of multiple bit error, neither the read data word RD[63:0] nor the ECC check bit value RCB[7:0] is modified as disclosed by Leung, with the motivation to provide an improved error detection and correction scheme, as disclosed by Leung in par. [0006].

Regarding claim 16, the combination of Baty, Henry, and Leung further discloses sending the data value and the Hamming code to an external memory interface for writing to the external memory device in response to a determination that the Hamming code is equal to the test Hamming code (see Leung, Fig 1 par. [0035]: If no error is detected, the read data word RD[63:0] and ECC check bit value RCB[7:0] are not modified, and see par. [0036]: The read data value provided by error correction unit 113 is labeled as corrected data value CD[63:0] (even though it is understood that error correction unit 113 may not make any corrections to the read data value).  Similarly, the ECC check bit value provided by error correction unit is designated as corrected ECC check bit value CCB[7:0].  The corrected data value CD[63:0] is driven through output driver 108 to the output data bus Do[63:0].  Both the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are also driven to write-back buffer 107, where the corrected data value CD[63:0] and the corrected ECC check bit value CCB[7:0] are queued in write-back buffer 107, in anticipation of a write-back operation to memory array 101).

Regarding claim 19, the combination of Baty, Henry, and Leung further discloses correcting the data value based on a difference between the Hamming code and the test Hamming code in response to determining that the difference indicates a single bit error (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 8: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, where the Hamming coders may correct an additional error resulting in a quad bit error correcting system, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source).

Claim 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), further in view of Leung (20030093744, pub. May 15, 2003), and further in view of Acton (20030066010, pub. Apr. 3, 2003).

Regarding claim 11, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty, Henry, and Leung does not explicitly disclose wherein the Hamming code includes an out of band Hamming code.

However, Acton discloses wherein the Hamming code includes an out of band Hamming code (see Acton, par. [0039]: a modified Hamming code is used as the methodology for calculating the error correction codes, thereby providing single-bit error correction and double-bit error detection (SEC-DED) capability. When using a modified Hamming code as the ECC methodology, when ECC check module 406 generates a new ECC and compares it to the original ECC, the comparison generates an 8-bit syndrome and see Fig 6 par. [0034]: an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity segment 611 and its corresponding 8-bit parity ECC 612 to produce an updated extended parity segment 610' formed of an updated parity segment 611' and an updated parity ECC 612').

Baty, Henry, Leung, and Acton are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with feature of a modified Hamming code as ECC where an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity segment 611 and its corresponding 8-bit parity ECC 612 to produce an updated extended parity segment 610' formed of an updated parity segment 611' and an updated parity ECC 612' as disclosed by Acton, with the motivation to provide error detection and correction capability, as disclosed by Acton in par. [0039].

Regarding claim 20, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 15 above.

The combination of Baty, Henry, and Leung does not explicitly disclose wherein the Hamming code includes an out of band Hamming code.

However, Acton discloses wherein the Hamming code includes an out of band Hamming code (see Acton, par. [0039]: a modified Hamming code is used as the methodology for calculating the error correction codes, thereby providing single-bit error correction and double-bit error detection (SEC-DED) capability. When using a modified Hamming code as the ECC methodology, when ECC check module 406 generates a new ECC and compares it to the original ECC, the comparison generates an 8-bit syndrome and see Fig 6 par. [0034]: an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity segment 611 and its corresponding 8-bit parity ECC 612 to produce an updated extended parity segment 610' formed of an updated parity segment 611' and an updated parity ECC 612').

Baty, Henry, Leung, and Acton are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with feature of a modified Hamming code as ECC where an extended data segment 600 formed by a 64-bit data segment 601 and its corresponding 8-bit ECC 602 is processed through XOR circuit 412 with an extended parity segment 610 formed by a 64-bit parity segment 611 and its corresponding 8-bit parity ECC 612 to produce an updated extended parity segment 610' formed of an updated parity segment 611' and an updated parity ECC 612' as disclosed by Acton, with the motivation to provide error detection and correction capability, as disclosed by Acton in par. [0039].

s 12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), further in view of Leung (20030093744, pub. May 15, 2003), and further in view of Ditewig (20040153903, pub. Aug. 5, 2004).

Regarding claim 12, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty, Henry, and Leung does not disclose wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value.

However, Ditewig discloses wherein the controller is further configured to determine Hamming code of the memory address and to transmit the memory address and the Hamming code of the memory address on the data path with the data value and the Hamming code of the data value (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits.  The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty, Henry, Leung, and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the number N may be 5, assuming the use of a hamming code for error correction, if a hamming code is used, the coded faulty-address information comprises both address bits and check bits, the check bits indicate the correct logic states of the associated address bits, and the error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty as disclosed by Ditewig, with the motivation to correct faulty bits, as disclosed by Ditewig in par. [0025].

Regarding claim 17, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 16 above.

The combination of Baty, Henry, and Leung does not disclose determining, at the controller, a Hamming code of the memory address and transmitting the Hamming code of the memory address on the common data path to the external memory interleave.

However, Ditewig discloses determining, at the controller, a Hamming code of the memory address and transmitting the Hamming code of the memory address on the common data path to the external memory interleave (see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction, and see par. [0025]: if a hamming code is used, the coded faulty-address information comprises both address bits and check bits.  The check bits indicate the correct logic states of the associated address bits.  The error processing circuit 24 tests the address bits using the check bits, to generate syndrome bits indicating which bits in the coded faulty-address information are faulty).

Baty, Henry, Leung, and Ditewig are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with the feature in which an NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing, the number N may be 5, assuming the use of a hamming code for error correction, if a hamming code is used, the coded faulty-address information comprises both address bits and check bits, the check bits indicate the correct logic 

Regarding claim 18, the combination of Baty, Henry, Leung, and Ditewig further discloses outputting the Hamming code of the memory address to the external memory interface for writing to the external memory device with the data value and the Hamming code of the data value (see Baty, Fig 5, Fig 8, Col 10 line 64 – Col 11 line 2: At 812, the memory device generates Hamming corrected data bits based on the Hamming correction bit vector.  For example, when the memory device compares the first set of Hamming code bits to the second set of Hamming code bits, the memory device may identify errors in response to any mismatches, and see Col 11 lines 9-13: At 814, the memory device provides the Hamming/Golay corrected data bits to the external source.  For example, the memory device may store the Hamming/Golay corrected data bits in a temporary memory location accessible to the external source, and see Ditewig, Fig 1, par. [0022]: NVE 10 is provided for storing a coded faulty-address information of 32 bits to which N additional redundant bits have been added for error processing.  The number N may be 5, assuming the use of a hamming code for error correction).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. .

Regarding claim 13, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 8 above.

The combination of Baty, Henry, and Leung does not disclose a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package, wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state; and 
store the snoop filter state and the parity bit in the snoop filter bank.

However, Chirca discloses a snoop filter bank configured to store a snoop filter state indicating a status of the memory address with a cache of the processor package (see Chirca, Fig 7, par. [0058]: FIG. 7 illustrates bus bridge 621 between core with cache 611 and crossbar connector 631.  Bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, and see par. [0060]: multi-core shared memory controller 700 includes this snoop filter as a part of overall coherency support), wherein the controller is configured to: 
calculate a parity bit based on the snoop filter state (see Chirca, par. [0088]: Upon reading data from an external source to be stored internally (such as internal memories 651 .  . . 658 or caches within cores 641 .  . . 649), SoC 600 computes a new parity value for the incoming data.  This parity data is stored in a parity memory at locations corresponding to the protected data.  When a processor core reads from internal memory a new parity value is computed and checked against the stored parity value); and 
store the snoop filter state and the parity bit in the snoop filter bank (see Chirca, par. [0061]: The converted read and write addresses as well as the read data, write data, snoop response, snoop data and snoop address pass between clock domains via asynchronous crossing 723.  Configuration registers 724 are readable and writeable by core with cache 611 via respective read address 701/read data 703 and write address 702/write data 704, and see par. [0088]: Writes by a processing core to any of these memories includes computing a parity value for the new data to be stored in the corresponding location in the parity memory).

Baty, Henry, Leung, and Chirca are analogous arts, because they are about memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with the feature in which a bus bridge 621 connects to core with cache 611 via: read address bus 701; write address bus 702; read data bus 703; write data bus 704; snoop response bus 705; snoop data bus 706 and snoop address bus 707, multi-core shared memory controller 700 includes this snoop filter as a part of overall .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baty (U.S. Patent no. 10102064, filed Oct. 27, 2015), in view of Henry (20150055428, pub. Feb. 26, 2015), further in view of Leung (20030093744, pub. May 15, 2003), and further in view of Moyer (20120246542, pub. Sep. 27, 2012).

Regarding claim 14, the combination of Baty, Henry, and Leung discloses all the claimed limitations as set forth in the rejection of claim 8 above.

 wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave; 
determine an address Hamming code of the second memory address;  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code; and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result.

However, Moyer discloses wherein the controller is further configured to: 
issue a request to read a second memory address to the external memory interleave (see Moyer, Fig 1, par. [0023]: For read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127); 
determine an address Hamming code of the second memory address (see Moyer, Fig 3, par. [0037]: At block 302, the processor unit 102 generates a memory access request such as a write operation or a read operation.  The memory access request includes a memory address and data.  In response to receiving the memory access request, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address. In the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, and see Fig 2 par. [0031]: The address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a conventional checkbit generation technique, such as a Hamming code technique);  4300-0703US85TI-90316 
receive a result of the request to read the second memory address from the external memory interleave, the result including a stored Hamming code (see Moyer, par. [0038]: At block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns); and 
perform an exclusive OR operation on the address Hamming code and the stored Hamming code to remove the stored Hamming code from the result (see Fig 4, par. [0039]: At block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern.  In particular, if the address checkbit pattern indicates that the memory address is a misdetection address, the pattern detection module 232 outputs a checkbit invert pattern to invert one or more selected bits of the address checkbits, and see par. [0040]: At block 408 the XOR module 233 combines the address checkbits and the checkbit invert pattern according to an exclusive-or operation.  The XOR module 233 outputs the combination as a set of intermediate checkbits.  At block 409, the XOR module 234 combines the set of intermediate checkbits with the data checkbits according to an exclusive-or operation, and outputs the result as a set of final ECC checkbits).

Baty, Henry, Leung, and Moyer are analogous arts, because they employ Hamming coding. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Baty, Henry, and Leung, with the feature in which for read operations the execution units 110 determine the memory address to be read, provide the determined memory address via the bus 122, and receive the data associated with the memory address via the bus 127, the processor unit 102 generates a memory access request such as a write operation or a read operation, at block 303 the processor unit 102 determines a set of ECC checkbits based on the data and memory address, in the case of a read operation, the processor unit 102 determines the set of ECC checkbits by receiving the ECC checkbits from the memory 104, address XOR module 231 performs a series of XOR operations based on the received write address to generate a set of ECC checkbits, referred to herein as address checkbits, according to a checkbit generation technique such as a Hamming code technique, at block 304 the processor unit 102 determines if the memory address is a misdetection memory address, where the determination is made based on the set of ECC checkbits (corresponding to the address portion of the XOR logic), such as by comparing the checkbit pattern with one or more predetermined checkbit patterns, at block 407, the pattern detection module 232 outputs a checkbit invert pattern of bits based on the address checkbit pattern, where if the address checkbit pattern indicates that the memory address is a misdetection address, the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111